                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM EDWARD FISHER,                           )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        ) Case No. 4:18-CV-1814 PLC
                                                 )
NANCY A. BERRYHILL,                              )
Deputy Commissioner of Operations,               )
Social Security Administration,                  )
                                                 )
            Defendant.                           )

                                 MEMORANDUM AND ORDER

        This case is before the Court on Defendant Nancy A. Berryhill’s motion to reverse the

decision of the administrative law judge (ALJ) and remand the case to Defendant pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). [ECF No. 18]

Plaintiff did not file a response.

        On October 25, 2018, Plaintiff filed a complaint seeking review of Defendant’s decision

that Plaintiff was not under a disability within the meaning of the Social Security Act. [ECF No.

2] Defendant filed her answer and a transcript of the administrative proceedings. [ECF Nos.

9,10] Plaintiff filed a brief in support of the complaint, as well as a statement of uncontroverted

facts. [ECF Nos. 13, 13-1]

        On May 1, 2019, Defendant filed the instant motion to reverse and remand the case to

Defendant for further action under 42 U.S.C. § 405(g), which permits the Court to “enter, upon

the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). Defendant represents that, in preparing the brief in support of
Defendant’s answer, agency counsel determined that “remand was appropriate for further

consideration of Plaintiff’s claim.” Defendant states: “Upon receipt of the Court’s remand

order, the Appeals Council will remand this case to the Administrative Law Judge (ALJ) who

will be directed to give further consideration to treatment notes instructing Plaintiff to elevate his

legs and feet due to venous insufficiency” and “consider Plaintiff’s substance abuse pursuant to

the regulations at 20 C.F.R. § 416.935.” Finally, Defendant advises the Court that the ALJ “will

also be directed to give further consideration to Plaintiff’s residual functional capacity (RFC),

provide appropriate rationale with specific references to evidence of record in support of the

assessed limitations, and to proceed as necessary in the sequential evaluation.”

       Based on the record, the Court grants Defendant’s unopposed motion to reverse the

ALJ’s decision and remand this matter to Defendant for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). Accordingly,

       IT IS HEREBY ORDERED that Defendant’s unopposed motion to reverse and remand

[ECF No. 18] is GRANTED.

       A separate judgment in accordance with this Memorandum and Order is entered this

same date.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 3rd day of June, 2019




                                                  2
